DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A new examiner has been assigned to this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, and in the reply filed on 21 July 2022 is acknowledged.
Claims 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 21 July 2022.
On further review, the requirement for election of species set forth in the requirement for restriction of 24 June 2022 is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0033095 (“Takahashi”) in view of KR 10-1422655 B1 as evidenced by Polymerdatabase.com, Glass Transition Temperatures (2015-2022), at http://polymerdatabase.com/polymer%20physics/Polymer%20Tg.html (retrieved 5 November 2022) (“Polymer Database”).
As to claims 1-4 and 8-11, Takahashi teaches a pressure sensitive adhesive composition (see para. 0126, forming adhesive in one layer). Takahashi teaches an aqueous emulsion polymer (abstract). Takahashi teaches the polymer is mainly (meth)acrylic monomers in particular in excess of 70 wt %, especially butyl acrylate and 2-ethylhexyl acrylate (para. 0028), which are monomers according to claims 2 and 3. The examples of Takahashi mainly use these two monomers. While not exemplified with methacrylic acid, only acrylic acid, Takahashi teaches the use of functional monomers, especially carboxyl containing monomers, including acrylic acid and methacrylic acid (para. 0038), and teaches a preferable range of 1 to 8 parts per 100 parts of alkyl (meth)acrylate (para. 0039), or approximately 1 to 7 % of monomers, which overlaps the recited ranges of claims 1 and 4. While the glass transition temperature of the polymer is not stated by Takahashi, a calculation of the glass transition temperature of a polymer formed from 1 to 7 wt % of methacrylic acid (literature glass transition of homopolymer of 501 K) and 93 to 99 wt % of butyl acrylate/2-ethylhexyl acrylate (having literature glass transition temperature of 220-221 K) would be expected to result in polymers having a glass transition of 221 to 228 K (-52 to -45 degrees C), which is within the recited range, using the Fox-Flory calculation and literature values from Polymer Database.
Takahashi teaches that the polymer is also formed with an amount of chain transfer agent, preferably in amounts between 0.01 to 0.1 % by mass of monomers (para. 0067), which is within the range required by claim 8.
Takahashi teaches that the polymer has a gel fraction of 3 to 15 wt % prior to crosslinking and 40 to 70 wt % when crosslinked (abstract), which is in the recited range. As such, Takahashi teaches the addition of crosslinking agents to provide 25 to 67 wt % in gel content in addition to that native to the polymer, thus no more than 15 wt % attributable to any covalent crosslinking. Takahashi does not discuss reversible crosslinking, but teaches that the crosslinker may be metal chelates (para. 0076), or metal salts, for which crosslinking would be expected to be reversible. KR 10-1422655 B1 teaches aqueous acrylic polymer based pressure sensitive adhesives with carboxyl group containing monomers, and teaches the use of 0.3 to 1.9 parts of external crosslinking agent including metal salts and chelates such as aluminum acetylacetonate, which is used by itself and no coating is disclosed. This compound is an aluminum salt as required by claims 10 and 11. KR 10-1422655 B1 teaches the use of such salts can be used to form adhesives having heat resistance, adhesive strength, and repeeling. As such, using the aluminum chelate salts as disclosed in KR 10-1422655 B1 in the composition of Takahashi would be expected to provide 25 to 67 wt % of reversible crosslinking, being the same crosslinker as required by claims 1 and 9, and irreversible crosslinking of 3 to 15 wt % as required by claims 1 and 9.
As such, it would be an obvious modification to modify the polymer of Takahashi, including the use of methacrylic acid as taught to be a preferred carboxyl group containing monomer, further using metal salts, such as aluminum acetylacetonate, as the crosslinking agent to achieve the recited amount of gel content from reversible crosslinking, as suggested by KR 10-1422655 B1 to form adhesives having heat resistance, adhesive strength, and repeeling.
As to claim 5, Takahashi teaches the use of additional monomers in amounts of 10 parts per mass of monomers or less, including styrene (para. 0042), which overlaps the recited range, and as such, the use of styrene, including in recited amounts is an obvious modification suggested by Takahashi.
As to claim 6, Takahashi teaches additional monomers used in up to 10 wt % (para. 0042), including vinylaromatics (para. 0042) different from styrene, vinyl acetate (vinyl ester of carboxylic acid), and as such, the use of such additional monomers is an obvious modification suggested by Takahashi.
As to claim 7, Takahashi teaches the use of metal salts after polymerization (para. 0076), but does not teach the recited amount. 
As to claim 12, Takahashi teaches the use of tackifiers in the pressure sensitive adhesive composition (para. 0017). KR 10-1422655 B1 teaches aqueous acrylic polymer based pressure sensitive adhesives with carboxyl group containing monomers, and teaches the use of 0.3 to 1.9 parts of external crosslinking agent including metal salts and chelates such as aluminum acetylacetonate. The use of this amount of aluminum acetylacetonate (MW 324) in a polymer having from 1 to 7 wt% of methacrylic acid would provide between approximately 1 and 50 mol % of aluminum cation to carboxyl groups, and as such, amounts within the recited range of metal salt are within the scope of those taught by Takahashi in view of KR 10-1422655 B1.
As to claim 13, Takahashi teaches the polymer is mainly (meth)acrylic monomers in particular in excess of 70 wt %, especially butyl acrylate and 2-ethylhexyl acrylate (para. 0028). While not exemplified with methacrylic acid, only acrylic acid, Takahashi teaches the use of functional monomers, especially carboxyl containing monomers, including acrylic acid and methacrylic acid (para. 0038), and teaches a preferable range of 1 to 8 parts per 100 parts of alkyl (meth)acrylate (para. 0039), or approximately 1 to 7 % of monomers, which overlaps the recited ranges of claim 13. 
Components iii and iv are optional.
While the glass transition temperature of the polymer is not stated by Takahashi, a calculation of the glass transition temperature of a polymer formed from 1 to 7 wt % of methacrylic acid (literature glass transition of homopolymer of 501 K) and 93 to 99 wt % of butyl acrylate/2-ethylhexyl acrylate (having literature glass transition temperature of 220-221 K) would be expected to result in polymers having a glass transition of 221 to 228 K (-52 to -45 degrees C), which is within the recited range, using the Fox-Flory calculation and literature values.
Takahashi teaches that the polymer has a gel fraction of 3 to 15 wt % prior to crosslinking and 40 to 70 wt % when crosslinked (abstract), and as such, gel content in excess of 50 wt % is contemplated by Takahashi. Takahashi contemplates the addition of crosslinking agents so as to provide 25 to 67 wt % in gel content in addition to that native to the polymer, which includes more than 40 wt % of gel content due to reversible crosslinking from metal salts and some amount than 15 wt % attributable to any covalent crosslinking. 
KR 10-1422655 B1 teaches aqueous acrylic polymer based pressure sensitive adhesives with carboxyl group containing monomers, and teaches the use of 0.3 to 1.9 parts of external crosslinking agent including metal salts and chelates such as aluminum acetylacetonate (Al 3+).
As such, it would be an obvious modification to modify the polymer of Takahashi, including the use of methacrylic acid as taught to be a preferred carboxyl group containing monomer, further using metal salts, such as aluminum acetylacetonate, as the crosslinking agent to achieve the recited amount of gel content from reversible crosslinking, as suggested by KR 10-1422655 B1 to form adhesives having heat resistance, adhesive strength, and repeeling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764